IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 5 DB 2021 (No. 14 RST 2021)
                                :
                                :
PAUL JOSEPH BERKS               : Attorney Registration No. 90694
                                :
PETITION FOR REINSTATEMENT      : (Out of State)
 FROM ADMINISTRATIVE SUSPENSION :


                                          ORDER


 PER CURIAM


        AND NOW, this 19th day of March, 2021, the Report and Recommendation of

 Disciplinary Board Member dated March 11, 2021, is approved and it is ORDERED that

 Paul Joseph Berks, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that he has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.